Opinion by
Tilson, J.
In accordance with stipulation of counsel embroidered-net galloons similar to those involved in Abstract 12555, filet lace articles like those covered by United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), Normandy laces similar to those passed upon in United States v. Amrein (26 id. 353, C. A. D. 40), and embroidered wearing apparel like that the subject of Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) were held dutiable at 75 percent under paragraph 1430 as claimed.